DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the distal end" at line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites in part “wherein the intermediate portion is connected to the distal end portion by a radially-widening portion of the gasket”.  Claim 15 depends from claim 12, which recites in part “the distal portion of the gasket extending radially outward with respect to the intermediate portion”.  As claim 12 recites that the distal portion extends radially outward more than the intermediate portion, it is unclear if the radially-widening portion of the gasket of claim 15 is the distal portion of the gasket, or a separate portion of the gasket.  For examination purposes, the radially-widening portion of the gasket will be interpreted as the distal end portion of the gasket.
Claim 20 recites the limitation "the attachment material" at line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected by virtue of depending from a claim rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 9, 10, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herold et al. (U.S. Patent Application Publication No. US 2017/0189837 A1).

    PNG
    media_image1.png
    443
    392
    media_image1.png
    Greyscale

Regarding claim 1, Herold discloses a reductant storage system for an internal combustion engine system, comprising a storage container (200) having a bottom wall (bottom), a top wall (top) opposite the bottom wall (bottom), an opening (240, 442) extending through the top wall (top), and a reservoir (204) formed by a hollow interior of the storage container (200) (annotated Fig 3 and Figs 4 and 5; paragraphs [0030], [0033] and [0043]); and a filter assembly (260) extending through the opening (240, 442) (annotated Fig 3 and Figs 4 and 12; paragraphs [0033], [0034] and [0043]), the filter assembly (260) including a filtering material (262, 420, 520, 620) (annotated Fig 3 and Figs 4, 11, 13 and 15; paragraphs [0033], [0034] and [0043] – [0045]); and a gasket (268, 400, 500, 600) integrally formed with the filtering material (262, 420, 520, 620) (Figures 4, 5 and 10 – 15; paragraphs [0034], [0035], [0042] and [0045]), the gasket (268, 400, 500, 600) including a proximal flange (the upper portion of 268, 402, 502, 602) that is larger than the opening (240, 442) and including a sealing surface (the underneath surface of the proximal flange 268, 402, 502, 602) in sealing contact with the storage container (200) (Figures 4, 5 and 10 – 15; paragraphs [0033], [0042], [0044] and [0045]).
Regarding claim 2, Herold further discloses wherein the top wall (top) of the storage container (200) includes a rim (242, 444) that surrounds the opening (240, 442), the sealing surface being positioned on the rim (242, 444) (annotated Fig 3 and Figs 5 and 12; paragraphs [0033], [0037] and [0043]).
Regarding claim 3, Herold further discloses wherein the rim (242, 444) of the storage container (200) is provided between the flange (the upper portion of 268, 402, 502, 602) and the distal end of the gasket (268, 400, 500, 600) (annotated Fig 3 and Figs 5 and 12; paragraphs [0033], [0037] and [0043]).
Regarding claim 4, Herold further discloses wherein the gasket (268, 400, 500, 600) includes a cylindrical portion extending from the flange (the upper portion of 268, 402, 502, 602), the cylindrical portion being encircled by the rim (242, 444) (Figs 5 and 12; paragraphs [0033], [0037] and [0043]).
Regarding claim 6, Herold further discloses wherein the filtering material (420) of the filter assembly has a diameter that is larger than a diameter of the opening (442) (Fig 12).
Regarding claim 9, Herold further discloses a header assembly (250, 450) extending through the opening (240, 442) and inside the filter assembly, wherein the header assembly (250, 450) includes a header flange (252, 452) in sealing contact with the proximal flange (the upper portion of 268, 402) of the gasket (268, 400) (Figures 5 and 12; paragraphs [0033] and [0043]); a heater (230, 232, 234, 236) (annotated Fig 3 and Figs 4, 5 and 12; paragraph [0032]); and an inlet (212) separate from the opening (annotated Fig 3 and Figs 4, 5 and 12; paragraph [0031]).
Regarding claim 10, Herold further discloses wherein the gasket (268, 400, 500, 600) is formed of a foldable material (paragraphs [0034], [0042], [0044] and [0045]).
Regarding claim 19, Herold discloses a reductant storage system for an internal combustion engine system, comprising a storage container (200) having a bottom wall (bottom), a top wall (top) opposite the bottom wall (bottom), an opening (240, 442) extending through the top wall (top), and a reservoir (204) formed by a hollow interior of the storage container (200) (annotated Fig 3; paragraphs [0030] and [0033]); a header assembly (250, 450) including a heater (230, 232, 334, 236) and an inlet pipe (212), wherein a portion of the header assembly (250, 450) extends radially outward with respect to the opening (240, 442) (Figures 5 and 12; paragraphs [0033] and [0043]); and a filter assembly extending through the opening (442), the filter assembly including a filtering material (420) including a tubular body with a diameter larger than a diameter of the opening (442) (Figure 12; paragraph [0043]), a closed end (424), and an open end (the upper end of filter 420) (Figure 11; paragraph [0042]); a gasket (400) integrally formed with the filtering material (420), the gasket (400) including a proximal flange (402) that has a diameter that is larger than the diameter of the opening (442) and a sealing surface (the underneath surface of the proximal flange 402) in sealing contact with the top wall of the storage container (Figures 10 – 12; paragraphs [0042] and [0043]); and an attachment fixedly securing the filtering material (420) to the gasket (400) (Figures 10 – 12; paragraphs [0042]).
Regarding claim 20, Herold further discloses wherein the attachment material extends within the reservoir (Figure 12 shows that the filtering material 420 is attached to the gasket 400 in the reservoir).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herold in view of Biess et al. (U.S. Patent No. US 6,839,508 B2).
Regarding claim 5, Herold discloses the claimed invention except for wherein the gasket includes a radially-widened portion extending into the reservoir.
Biess is directed to a fluid reservoir.  Biess specifically discloses wherein the gasket (31, 25) includes a radially-widened portion (arm 28) extending into the reservoir (10) (Figures 1, 2; column 2, lines 49 – 56); gasket 31 and arm 28 form a seal around the opening of the reservoir 10. Thus, 31 and 28 cooperatively form a gasket).
A person of ordinary skill in the art before the effective filing date would have been motivated to modify Herold such that the gasket includes a radially-widened portion extending into the reservoir  as taught by Biess, as the references and the claimed invention are directed to fluid reservoirs for engine systems.  As disclosed by Biess, it is well known for the gasket of a fluid reservoir to include a radially-widened portion extending into the reservoir.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herold such that the gasket includes a radially-widened portion extending into the reservoir as taught by Biess, as such a modification would provide for a better seal around the opening of the fluid reservoir, thus ensuring that none of the fluid can leak from the reservoir around the opening.
Regarding claim 7, Herold discloses the claimed invention except for wherein the gasket includes a distal portion extending within the reservoir and radially outside the rim.
Biess is directed to a fluid reservoir.  Biess specifically discloses wherein the gasket (31, 25) includes a distal portion (arm 28) extending within the reservoir (10) and radially outside the rim (Figures 1, 2; column 2, lines 49 – 56); gasket 31 and arm 28 form a seal around the opening of the reservoir 10. Thus, 31 and 28 cooperatively form a gasket).
A person of ordinary skill in the art before the effective filing date would have been motivated to modify Herold such that the gasket includes a distal portion extending within the reservoir and radially outside the rim as taught by Biess, as the references and the claimed invention are directed to fluid reservoirs for engine systems.  As disclosed by Biess, it is well known for the gasket of a fluid reservoir to include a distal portion extending within the reservoir and radially outside the rim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herold such that the gasket includes a distal portion extending within the reservoir and radially outside the rim as taught by Biess, as such a modification would provide for a better seal around the opening of the fluid reservoir, thus ensuring that none of the fluid can leak from the reservoir around the opening.
Regarding claim 8, Herold further discloses wherein the filter assembly includes an overlapping portion where the filtering material (420) and gasket (400) overlap each other, the overlapping portion including the distal portion of the gasket (400) (Figure 12; paragraph [0042]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (U.S. Patent Application Publication No. US 2018/0243667 A1).
Regarding claim 11, Herold discloses the claimed invention except for wherein the foldable material includes rubber.
Ha is directed to a fluid reservoir.  Ha specifically discloses wherein a gasket is made from a flexible material, such as plastic or rubber (paragraph [0036]).
A person of ordinary skill in the art before the effective filing date would have been motivated to modify Herold such that the foldable material of the gasket includes rubber as taught by Ha, as the references and the claimed invention are directed to fluid reservoirs for engine systems.  As disclosed by Ha, it is well known for a gasket in a fluid reservoir system to be made of a flexible material such as rubber or plastic (paragraph [0036]).  Further, Herold discloses that the gasket is made of a flexible material, such as plastic (paragraphs [0034] and [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herold such that the foldable material of the gasket includes rubber as taught by Ha, as such a modification is the substitution of one known flexible material for a gasket (rubber) for another known flexible material for a gasket (plastic) (as noted above, Ha discloses that either rubber or plastic can be used for the gasket), and the result of such a substitution would have been predictable, namely providing a flexible gasket.  

Claims 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herold in view of Hudgens et al. (U.S. Patent Application Publication No. US 2015/0198071 A1).
Regarding claim 12, Herold discloses a filter assembly for a reductant reservoir (204) of an internal combustion engine system, the filter assembly comprising a filtering material (420) having a closed end (424) that forms a distal end of the filter assembly (Figures 3 and 10 – 12; paragraphs [0030] and [0042]); and an open end (the upper end of filter 420) provided opposite to the closed end (424) (Figure 11; paragraph [0042]); and a gasket (400) secured to the filtering material (420), the gasket (400) having a distal portion (404) connected to the open end of the filtering material (420), a proximal portion (402) including a flange (402) that forms a proximal end of the filter assembly, and an intermediate portion (414) extending between the proximal portion (402) and the distal portion (404) (Figures 10 – 12; paragraphs [0042] and [0043]).  
Herold discloses the claimed invention except for the distal portion of the gasket extending radially outward with respect to the intermediate portion.

    PNG
    media_image2.png
    403
    409
    media_image2.png
    Greyscale

Hudgens is directed to a fluid reservoir.  Hudgens specifically discloses the distal portion (distal portion) of the gasket (242) extending radially outward with respect to the intermediate portion (int portion) (annotated Fig  6 and Figs 3 and 4; paragraph [0039]).
A person of ordinary skill in the art before the effective filing date would have been motivated to modify Herold such that the distal portion of the gasket extending radially outward with respect to the intermediate portion as taught by Hudgens, as the references and the claimed invention are directed to fluid reservoirs for engine systems.  As disclosed by Hudgens, it is well known for the distal portion of the gasket of a fluid reservoir to extend radially outward with respect to the intermediate portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herold such that the gasket includes a distal portion extending within the reservoir and radially outside the rim as taught by Biess, as such a modification is the substitution of one known apparatus (the gasket of Hudgens) for another known apparatus (the gasket of Herold), and the result of such a substitution would have been predictable, namely providing a seal of the opening of the fluid reservoir and providing a support for the filtering material inside the fluid reservoir.
Regarding claim 13, Herold as modified by Hudgens further discloses wherein a diameter of the filtering material (420) is larger than a diameter of the intermediate portion of the gasket (Figure 12 of Herold – as the filtering material is attached to the outer surface of the gasket, the diameter of the filtering material will have a diameter larger than a diameter of the intermediate portion of the gasket).
Regarding claim 14, Herold further discloses wherein the gasket (400) is integrally secured to a circumferential surface of the filtering material (420) by one or more of stitching, ultrasonic welding, or an adhesive (paragraph [0042]).
Regarding claim 15, as best understood in view of the 112(b) issues noted above, Herold as modified by Hudgens further discloses wherein the intermediate portion (int portion) is connected to the distal end portion (distal portion) by a radially-widening portion of the gasket (242) (annotated Figure 6 of Hudgens).
Regarding claim 16, Herold further discloses wherein the flange (402) of the gasket (400) includes a sealing circumferential surface (the underneath surface of the proximal flange 402) that faces toward the proximal end portion (Figures 10 – 12; paragraph [0042]).
Regarding claim 17, Herold as modified by Hudgens further discloses wherein a diameter of the distal end portion (distal end) of the gasket (242 of Hudgens) is larger than a diameter of the intermediate portion (int portion) of the gasket (annotated Fig 6 of Hudgens).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (U.S. Patent Application Publication No. US 2018/0243667 A1).
Regarding claim 11, Herold further discloses wherein the gasket (400) is formed of a foldable material (paragraphs [0042]).
Herold discloses the claimed invention except for wherein the gasket is formed of rubber.
Ha is directed to a fluid reservoir.  Ha specifically discloses wherein a gasket is made from a flexible material, such as plastic or rubber (paragraph [0036]).
A person of ordinary skill in the art before the effective filing date would have been motivated to modify Herold such that the gasket is made of rubber as taught by Ha, as the references and the claimed invention are directed to fluid reservoirs for engine systems.  As disclosed by Ha, it is well known for a gasket in a fluid reservoir system to be made of a flexible material such as rubber or plastic (paragraph [0036]).  Further, Herold discloses that the gasket is made of a flexible material, such as plastic (paragraph [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herold such that the gasket is made of rubber as taught by Ha, as such a modification is the substitution of one known flexible material for a gasket (rubber) for another known flexible material for a gasket (plastic) (as noted above, Ha discloses that either rubber or plastic can be used for the gasket), and the result of such a substitution would have been predictable, namely providing a flexible gasket.  

Conclusion
Accordingly, claims 1 – 20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746